Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1. directed to a tip side portion of the anodic electrode is formed of a conductive ferromagnetic material, and a magnet as magnetic field applying module is placed in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing serving and on a peripheral face of the vacuum.
Species 2. directed to a tip side portion of the anodic electrode is formed of a conductive ferromagnetic material, and a magnet as magnetic field applying module is placed in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing serving  and a bar magnet as a bar magnetic field applying module is fixed to the vacuum casing on the other end face side so as to extend as a cantilever in a direction of extension of the anodic electrode, and a tip of the anodic electrode of the ferromagnetic material and one pole of the bar magnet are in an opposed positional relation with each other to concentrate magnetic field in a vicinity of the tip of the anodic electrode.
Species 3. directed to two anodic electrodes, the anodic electrode is made up of an elongated conductive and non-magnetic member fixed to the vacuum casing on one end face side thereof so as to extend in a longitudinal direction within the vacuum casing as a cantilever, an elongated ferromagnetic member extending near to and along the anodic electrode as a cantilever is also fixed to the vacuum casing on the one end face side thereof so as to cause a tip thereof to be at an equivalent position to the tip of the anodic electrode, and a magnet as magnetic field applying module is placed in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum on a peripheral face of the vacuum casing surrounding a position of the tip of the anodic electrode.
Species 4. directed to two anodic electrodes, the anodic electrode is made up of an elongated conductive and non-magnetic member fixed to the vacuum casing on one end face side thereof so as to extend in a longitudinal direction within the vacuum casing as a cantilever, an elongated ferromagnetic member extending near to and along the anodic electrode as a cantilever is also fixed to the vacuum casing on the one end face side thereof so as to cause a tip thereof to be at an equivalent position to the tip of the anodic electrode, and a magnet as magnetic field applying module is placed in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing, the anodic electrode is fixed to the vacuum casing on one end face side thereof and, along therewith, a bar magnet as a bar magnetic field applying module is fixed to the vacuum casing on the other end face side so as to extend as a cantilever in a direction of extension of the anodic electrode, and a tip of the anodic electrode of the ferromagnetic material and one pole of the bar magnet are in an opposed positional relation with each other to concentrate magnetic field in a vicinity of the tip of the anodic electrode.
Species 5. directed to the vacuum casing is formed of ferromagnetic and soft magnetic material, a tip portion of the anodic electrode is formed of a conductive and ferromagnetic material, and a magnet as magnetic field applying module is placed so as to concentrate magnetic field in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing, the magnet is provided on a peripheral face of the vacuum casing surrounding a position of the tip of the anodic electrode.
Species 6.  directed to the vacuum casing is formed of ferromagnetic and soft magnetic material, a tip portion of the anodic electrode is formed of a conductive and ferromagnetic material, and a magnet as magnetic field applying module is placed so as to concentrate magnetic field in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing , the anodic electrode is fixed to the vacuum casing on one end face side thereof and, along therewith, a bar magnet as a bar magnetic field applying module is fixed to the vacuum casing on the other end face side so as to extend as a cantilever in a direction of extension of the anodic electrode, and a tip of the anodic electrode of the ferromagnetic material and one pole of the bar magnet are in an opposed positional relation with each other.
Species 7.  directed to the vacuum casing is formed of a ferromagnetic and soft magnetic material, the anodic electrode consists of an elongated conductive and non-magnetic member fixed to the vacuum casing on one end side thereof so as to extend as a cantilever in a longitudinal direction within the vacuum casing, an elongated ferromagnetic member extending near to and along the anodic electrode as a cantilever is also fixed to the vacuum casing on the one end face side thereof so as to cause a tip thereof to be at an equivalent position to the tip of the anodic electrode, and a magnet as magnetic field applying module is placed so as to concentrate magnetic field is provided on a peripheral face of the vacuum casing surrounding a position of the tip of the anodic electrode.
Species 8. directed to the vacuum casing is formed of a ferromagnetic and soft magnetic material, the anodic electrode consists of an elongated conductive and non-magnetic member fixed to the vacuum casing on one end side thereof so as to extend as a cantilever in a longitudinal direction within the vacuum casing, an elongated ferromagnetic member extending near to and along the anodic electrode as a cantilever is also fixed to the vacuum casing on the one end face side thereof so as to cause a tip thereof to be at an equivalent position to the tip of the anodic electrode, and a magnet as magnetic field applying module is placed so as to concentrate magnetic field in an area of discharge optical emission between the anodic electrode and an inner peripheral portion of the vacuum casing along anodic electrode a bar magnet as a bar magnetic field applying module is fixed to the vacuum casing on the other end face side so as to extend as a cantilever in a direction of extension of the anodic electrode, and a tip of the anodic electrode of the ferromagnetic material and one pole of the bar magnet are in an opposed positional relation with each other to concentrate magnetic field in a vicinity of the tip of the anodic electrode, so that discharge optical emission is localized in a vicinity of the tip of the anodic electrode. 
Applicant is reminded that a single species out of species 1-8 should be elected to be fully responsive to this action.
Species 1-8 lack unity of invention because even though the inventions of these groups require the technical feature of:
a gas analyzer using discharge optical emission that comprises a tightly closable vacuum casing, an anodic electrode and a cathode electrode provided in the vacuum casing, magnetic field applying module generating magnetic field in a direction crossing electric field generated when a high voltage is applied between the anodic electrode and the cathode electrode, and light detecting module for detecting discharge optical emission generated in magnetic field when a high voltage is applied between the anodic electrode and the cathode electrode; wherein at least one of the anodic electrode and cathode electrode, and the magnetic field applying module is/are composed so as to concentrate and/or enhance magnetic field generated in an area of discharge optical emission when a high voltage is applied between the anodic electrode and the cathode electrode and thus to localize as well as enhance discharge optical emission, enabling a lower limit of detection to be attained.

 this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Osako.  
OSAKO in Fig.2 discloses a gas analyzer using discharge optical emission (L, page 16 last line) that comprises
a tightly closable vacuum casing (ultrahigh vacuum vessel 40, page 16 5th paragraph), 
an anodic electrode (anode 41) and a cathode electrode provided in the vacuum casing (vacuum vessel 40 is cathode, page 16 5th paragraph), 
magnetic field applying module (42) generating magnetic field in a direction crossing electric field generated when a high voltage (page 16 5th paragraph) is applied between the anodic electrode (41) and the cathode electrode (40), and 
light detecting module (emission L is guided via lens 43-1, 43-2, optical window 44 and condensed onto 45 and finally light detection 47 converted to electric signal- page 17 first paragraph) for detecting (page 17 1st para) discharge optical emission (L) generated in magnetic field when a high voltage is applied between the anodic electrode (41) and the cathode electrode (40);

    PNG
    media_image1.png
    359
    756
    media_image1.png
    Greyscale

wherein at least one of the anodic electrode (41) and cathode electrode (40), and the magnetic field applying module (42) is/are composed so as to concentrate and/or enhance magnetic field generated in an area of discharge optical emission (L) when a high voltage is applied between the anodic electrode (41) and the cathode electrode (40) and thus to localize as well as enhance discharge optical emission, enabling a lower limit of detection to be attained (based on the instant application e.g., ¶0005 of PG-PUB lower limit of detection of partial pressure with an ultralow concentration of 10−7 Pa is considered a lower limit of detection and e.g., Osako in e.g., page 16 5th paragraph recites maintaining vacuum 10−7 Pa).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 11-12. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856         

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856